AMENDMENT NO. 12

TO THE

SAN DIEGO GAS & ELECTRIC COMPANY

NUCLEAR FACILITIES QUALIFIED CPUC DECOMMISSIONING

MASTER TRUST AGREEMENT

FOR

SAN ONOFRE NUCLEAR GENERATING STATIONS







This Amendment No. 12 made this     27th    day of      August     , 2014, by
and between San Diego Gas & Electric Company (“Company”) and The Bank of New
York Mellon, a New York state bank, successor by operation of law to Mellon
Bank, N.A (“Trustee”).

WHEREAS, pursuant to Section 2.12 of the Nuclear Facilities Qualified
Decommissioning Master Trust for San Onofre Nuclear Generating Stations dated as
of June 29, 1992, as amended (“Agreement”) between the Company and the Trustee,
the parties specifically reserve the right to amend the Agreement;

NOW, THEREFORE, the Company and the Trustee agree as follows:

1.

Section 1.01, Definitions shall be amended by inserting the following language
as section (1.1) after section (1):

“(1.1)

“Advance Withdrawal Certificate” shall mean a document properly completed and
executed by one Authorized Representative of the Company and substantially in
the form of Exhibit C-1 hereto.

2.

Section 2.01, Payment of Nuclear Decommissioning Costs, of Article II shall be
amended by inserting the following language as sections (4.1) and (4.2):

“(4.1)

Advance Withdrawals for Payment of Decommissioning Costs.  An Authorized
Representative may request disbursement of funds to pay expected Decommissioning
Costs by submitting an Advance Withdrawal Certificate to the Trustee.  Requests
for advance withdrawals may be made up to one month before expected payments are
made.  Amounts withdrawn shall be deposited in an interest-bearing account.
 Interest earned in such account shall be used for paying Decommissioning Costs,
and shall not benefit the Company.  Any request for withdrawal of funds shall be
accompanied by documentation supporting the amount of advance withdrawal, and
shall take into account any unexpended, balance of funds previously disbursed.
 Any funds remaining in such account upon termination of the Master Trust shall
be distributed pursuant to Section 2.11.”

“(4.2)

Documentation of Payment of Decommissioning Costs.  Actual expenditures for
Decommissioning Costs and a reconciliation of advance withdrawals with actual
expenditures will be submitted to the CPUC quarterly.”

3.

Each Party hereby represents and warrants to the others that it has full
authority to enter into this Amendment No. 12 upon the terms and conditions
hereof and that the individual executing this Amendment No. 12 on its behalf has
the requisite authority to bind that Party.














IN WITNESS WHEREOF, the Company, the Trustee, and the California Public
Utilities Commission have set their hands and seals in agreement to these
amendments effective as provided above.







SAN DIEGO GAS & ELECTRIC COMPANY

 

By:

/s/ Robert Schlax

Date:

7/31/14

Attest:

/s/ Sylvia Jimenez










THE BANK OF NEW YORK MELLON

 

By:

/s/ Joseph G. Kirchmeier

Date:

7/29/14

Attest:

/s/ James Mahoney










CALIFORNIA PUBLIC UTILITIES COMMISSION

 

By:

/s/ Michelle Cooke for PAC

Date:

8/27/14

Attest:

/s/ Carol Mendiola























QUALIFIED MASTER TRUST AGREEMENT




EXHIBIT C-1




ADVANCE WITHDRAWAL CERTIFICATE




The undersigned, Authorized Representative of Southern California Edison Company
(Company), a California corporation, being duly authorized and empowered to
execute and deliver this certificate, hereby certifies to the Trustee of the
Southern California Edison Company Nuclear Facilities Qualified CPUC
Decommissioning Master Trust for San Onofre and Palo Verde Nuclear Generating
Stations, pursuant to Section 2.01 of that certain Master Trust Agreement, dated
_______________, as follows:




1)

Within 30 days of the date of this certificate, there will be due and owing to
the Company [all] or [a portion of] the cost of goods or services provided in
connection with the decommissioning of [SONGS/Palo Verde] as evidenced by the
Schedule with supporting exhibits attached as Exhibit 1 hereto;




2)

All such amounts will constitute Decommissioning Costs; and




3)

All conditions precedent to the making of this withdrawal and disbursement and
the payment of the Company of the Decommissioning Costs set forth in any
agreement between any third-party provider and the company have been fulfilled.




Accordingly, you are hereby authorized to withdraw $_______from the [SONGS Unit
No. 1/SONGS Unit No. 2/SONGS Unit No. 3/Palo Verde Unit No. 1, Palo Verde Unit
No. 2/Palo Verde Unit No. 3] Qualified Fund of the Master Trust in order to
permit payment of such sum to be made to the Company for such purpose.   You are
further authorized to disburse such sum, once withdrawn, directly to the Company
in the following manner:  [DESCRIBE:  CHECK, WIRE TRANSFER, ETC.] on or before
__________________.   Executed this _____ day of ______________.




SOUTHERN CALIFORNIA EDISON COMPANY




By____________________________________

    Authorized Representative




By_____________________________________

    Attest


















